Opinion issued October 22, 2013.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-01102-CR
                            ———————————
                   STACY DONNELL MERRITT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Case No. 1108142



                          MEMORANDUM OPINION

      Appellant, Stacy Donnell Merritt, pleaded guilty to possession with intent to

deliver a controlled substance, and the trial court deferred an adjudication of guilt

and ordered appellant placed under community supervision for 10 years, plus a
$500 fine and $253 in court costs. Four years later, the State filed a motion to

adjudicate appellant’s guilt, proceeding on six alleged violations of the conditions

of appellant’s community supervision. Appellant pleaded “not true” to the alleged

violations. After an evidentiary hearing, the trial court found five of the six

violations to be true and assessed punishment at 25 years’ confinement. We

affirm.

                                BACKGROUND

      The State’s motion to revoke alleged that appellant violated twelve

conditions of probation. However, at the adjudication hearing, the State proceeded

on the following six violations: that appellant (1) committed an offense against

the State of Texas, to-wit; the sexual assault of a child under the age of fourteen,

(2) failed to work faithfully at suitable employment and present written written

verification of employment, (3) failed to participate in the community service

program and perform 250 hours at the rate of eight hours per month, (4) failed to

pay supervision fees at the rate of $60 per month for the duration of community

supervision, (5) failed to pay a fine of $500 and court costs at the rate of $25 per

month, and (6) failed to pay laboratory fees of $5 per month for the duration of

community supervision. Appellant pleaded “not true” to all of the allegations in the

motion to revoke.




                                         2
      Appellant’s probation officer, D. Davis, testified that appellant failed to

perform the requisite community service hours and failed pay the supervision fees,

laboratory fees, and court fines and costs.

      Much of the testimony at the adjudication hearing involved the “new law”

violation of appellant’s probation. B.G., appellant’s cousin, testified that appellant

performed oral sex on her when she was in the fifth grade and below the age of

fourteen years old. Then, Officer M. Carmichael—an investigator in the juvenile

sex crimes division of the Houston Police Department who had discovered the

sexual abuse when interviewing B.G. at school—testified as to her discussions

with B.G. and B.G.’s mother and grandmother. Specifically, Carmichael testified

about what B.G. had told her about the details of the alleged offense. Carmichael

also testified that B.G. was “frustrated” with her mother and grandmother and

other “people in her family who she had expressed or told that this had happened to

[her].”

      Appellant, testifying in his own behalf, stated that he was unable to keep up

with his community service because he did not have adequate transportation. He

said that he got a ride from his mother when possible, but that the funds to his bus

pass had been suspended. He further testified that he was unable to pay his fines

and fees because it was difficult to maintain employment. He speculated that B.G.




                                          3
had accused him of sexual assault because she was upset when he told her to go in

the house because it was late.

      After hearing all of the evidence, the court found all of the State’s

allegations to be true, except for appellant’s failure to find gainful employment.

The court then assessed punishment at 25 years’ confinement

             REVOCATION OF COMMUNITY SUPERVISION

      In his sole issue on appeal, appellant contends the trial court erred in

revoking his community supervision based on the “new law” violation.

Specifically, appellant argues that “the trial court abused its discretion by

overruling appellant’s hearsay objection to testimony given by Officer Carmichael

regarding statements by the complaining witness.”

Standard of Review

      Our review of the trial court’s order revoking community supervision is

limited to determining whether the trial court abused its discretion. See Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); see also Canseco v. State, 199
S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). When a trial

court finds several violations of community-supervision conditions, we will affirm

if the proof of any single allegation is sufficient. See Moore v. State, 605 S.W.2d
924, 926 (Tex. Crim. App. [Panel Op.] 1980); Canseco, 199 S.W.3d at 439. Thus,

to prevail on appeal, a defendant must successfully challenge all of the findings

                                         4
that support the trial court’s revocation order. See Moore, 605 S.W.2d at 926; see

also Sterling v. State, 791 S.W.2d 274, 277 (Tex. App.—Corpus Christi 1990, pet.

ref’d) (citing Moore, 605 S .W.2d at 926).

Analysis

      Here, in addition to appellant’s alleged sexual assault of B.G. and his

complaint that hearsay was admitted in support of this ground for revocation, the

record also shows that appellant failed to complete his community supervision

hours or pay his fees and fines. At the adjudication hearing, the trial court orally

pronounced that he found all of the grounds for revocation to be true “with the

exception of the gainful employment.” Because appellant does not challenge the

sufficiency of the evidence supporting these other grounds for the revocation of his

community supervision, we overrule his sole issue. See Moore, 605 S.W.2d at

926; Sterling, 791 S.W.2d at 277.

                                 CONCLUSION

      We affirm the trial court’s judgment.




                                               Sherry Radack
                                               Chief Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).
                                           5